DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that citation #4 of the IDS filed on 11/06/2019 has a typographical error. It is recognized that the correct US Patent number is 4,960,567. It has been considered.

Reasons for Allowance

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Laugharn, Jr. (US 20120167786) teaches a method ([0010]) for analyzing ([0010]) of a material (rocks; [0006, 0011, 0034]) from a geologic formation (rocks are solid mineral material forming part of the surface of the earth, i.e. geologic formation; [0006, 0011, 0034]) comprising: a. placing (Figures 1-3 demonstrate a sample 10, which can be a rock, placed within a container 3a; See Figures 1-3) a sample (10; Figures 1-3) of the material (rocks; [0006, 0011, 0034]) obtained from the 
Smith (US 5,241,859) teaches one or more compression forces to cause the sample to be disrupted (impact forces are applied by ram 19; Column 7, Lines 20-40) 

Smith et al. (US 5,767,399) teaches analyzing the mechanical strength (Abstract; Column 4, Line 5 – Column 5, Line 14) of a material (sample 18; Column 4, Lines 39-45) from a geologic formation (Column 4, Line 5 – Column 5, Line 14).

However, Smith et al. does not use a container or any other similar structural component in order to determine/assess the mechanical strength of the material from the geologic formation.  Furthermore, it would not be obvious to use the container/vessel of Laugharn, Jr. in the process/method of Smith et al. since Smith et al. does not take in consideration the mechanical strength and compression of the container in order to determine the mechanical strength of the material from the geologic formation.  
In claim 1, the specific limitations of "c. determining the amount of compression of the container, the compression of the container being proportional to the strength of the sample, and d. assessing the mechanical strength of the material from the geologic formation by evaluating the compression of the container" in combination with the 
Claims 2-8 are also allowed for depending on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856          

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856